DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is response to the application 16/730,766 filed on 08/20/2021. Claims 1-18 are filed with the application. Wherein, claims 1, 5, 9 and 13 are amended and claims 17-18 are newly added. Hence claims 1-18 are pending in this communication.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/20/2021 has been entered.
 
Double Patenting
The applicant has filed a Terminal Disclaimer (TD) on 08/20/2021. Therefore, said double patenting rejection have been withdrawn. 
Response to Arguments
Applicant's arguments filed 08/20/2021 have been fully considered but they are not persuasive. The prior art of Rahman have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Miki et al. (US 20120250523 A1). The reasons are set forth below:
Applicant’s arguments and the examiner’s response:
(i) Applicant’s arguments 1: Applicant’s arguments in applicant’s remarks in page 9-11, in regards to the independent claims 1 and 9 and dependent claims 5 and 13 recites “Furthermore, Rahman's claim 8 merely discloses an operation of performing DMRS detection based on a triple value. Here, Rahman's triple value simply represents interfering users in consecutive RB k and RB k+1. For example, triple value (1, 2, 2) indicates that the base station has IUE1 in RB k and IUEl and IUE2 in RB k+l. As another example, triple value (2, 1, 3) indicates that the base station has IUEl and IUE2 in RB k, and IUE3 in RB k+l. In other words, the first value represents the number of interfering users mapped to RB k, the second value represents the number of interfering users mapped to RB k+l, and the third value represents the total number of interfering users mapped to RB k/RB k+1. Rahman maps such a triple value to the interference case and obtains a DMRS sequence set by combining them”.
Examiner’s response 1: The examiner respectfully disagrees. However, the recited amended limitation “DMRS sequence sequentially is mapped to the multiple subcarriers in a frequency domain; the DMRS sequence is sequentially mapped to 3 consecutive symbols of a slot in a time domain” does not have sufficient support in the instant specification. Therefore, said arguments are moot. See the rejection under 35 USC 112. Further, see the art rejection under 35 USC 103 in view of the prior art of Miki et al below. Therefore, the arguments are not persuasive.
All the remaining arguments are based on the arguments above and are responded to in full.
	Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “the 3 consecutive symbols include a third symbol of the slot” in claims 1, 9 and 17.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4-5, 9-10, 12-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2014/0286255 A1), hereinafter, “Nam” in view of Miki et al. (US 2012/0250523 A1), hereinafter, “Miki”. 
Regarding claims 1 and 9, Nam discloses: A method and user equipment (UE),  for transmitting a Demodulation Reference Signal (DMRS) performed by a terminal in a wireless communication system (fig 5-6, para [0116]-[0117]), that supports a Narrow Band (NB)-Internet of Things (IoT) comprising: 
		a processor for controlling the RF unit (fig 1, Mobile Device 116 “Equivalent to RF unit which includes “Processor”, para [0028]), wherein the processor is configured to: 
generating a DMRS sequence based on a number of base sequence among a plurality of base sequences (Nam: para [0093]-[0097], where, DMRS sequence is generated; Nam: fig 12A-B, para [0155]-[0161], DMRS are generated based on number subcarriers for transmitting DMRS, para [0156], where, “a length of a base sequence ru,v (αλ) used for a DMRS with a comb spectrum should also have a length that is a multiple of twelve”); and
mapping the generated DMRS sequence to one or more symbols in time domain (Nam: fig 12A-B, para [0155]-[0161], DMRS are generated based on number subcarriers for transmitting DMRS);
transmitting the DMRS to a base station through the mapped symbols (fig 5, para [0112], while, UE and transmits the DMRS (UL signal) to the base station); 
wherein, based on the DMRS being transmitted on a single subcarrier (fig 12A, while DMRS sequence is a single subframe transmission, para [0155]-[0157]): and 
each element of the DMRS sequence is sequentially mapped to each symbol of the single subcarrier in a time domain, each element of the DMRS sequence is mapped to a one specific symbol in a slot of the single subcarrier (fig 4, para [0085]-[0087], where, “The resource indexed by a subcarrier and an OFDM symbol is called resource element (RE). [0086] The UE shall map a PUSCH DMRS sequence onto the subcarriers in the fourth SC-FDM symbol in the assigned BW in each time slot in normal CP subframes”); 
wherein, based on the DMRS being transmitted on multiple subcarriers: (fig 11A-D, para [0150]-[0153], where, DMRS is transmitted through OFDM symbol equivalent to “multiple carrier”, as fig 11 is not a scenario of single carrier, para [0153], Hence it is a scenario of multiple carrier, further para [0161]):
the DMRS sequence is generated by the base sequence and the Cyclic Shift (CS) (fig 2-3, para [0032]-[0037],where, “Add cyclic prefix block 225 then inserts a cyclic prefix to the time-domain signal”)  a length of the DMRS sequence equals a number of the multiple subcarriers (fig 12A-B, para [0154]-[0160], where, “a DMRS with a comb in each SC-FDM symbol has a length that is a multiple of twelve”, further para [0161]); and 
	Nam does not explicitly teach: a Demodulation Reference Signal (DMRS) in a wireless communication system that supports a Narrow Band (NB)-Internet of Things (IoT); DMRS sequence sequentially is mapped to the multiple subcarriers in a frequency domain; the DMRS sequence is sequentially mapped to 3 consecutive symbols of a slot in a time domain,
	however, Miki in the same field of endeavor teaches: a Demodulation Reference Signal (DMRS) in a wireless communication system that supports a Narrow Band (NB)-Internet of Things (IoT) (para [0059], where, “OFDMA is a multi-carrier transmission scheme of performing communication by dividing a frequency band into a plurality of narrow frequency bands (subcarriers) and mapping data to each subcarrier”);
DMRS sequence sequentially is mapped to the multiple subcarriers in a frequency domain and the DMRS sequence is sequentially mapped to 3 consecutive symbols of a slot in a time domain (fig 16, para [0103], DMRS are assigned to three symbols in the same slot);
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use “a Demodulation Reference Signal (DMRS) in a wireless communication system that supports a Narrow Band (NB)-Internet of Things (IoT); DMRS sequence sequentially is mapped to the multiple subcarriers in a frequency domain and the DMRS sequence is sequentially mapped to 3 consecutive symbols of a slot in a time domain” taught by Miki into the teaching of Nam in order to reducing interference between terminals by dividing a system band into bands formed with one or continuous resource blocks per terminal, and allowing a plurality of terminals to use mutually different bands.
Regarding claim 17, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in 
	Regarding claims 2, 10 and 18, Nam discloses: wherein, based on the DMRS being transmitted on the multiple subcarriers (fig 11A-D, para [0150]-[0153], where, DMRS is transmitted through OFDM symbol equivalent to “multiple carrier”, as fig 11 is not a scenario of single carrier, para [0153], Hence it is a scenario of multiple carrier, further para [0161]): a DMRS sequence group including the DMRS sequence is hopped on a time domain (fig 7 and 8, para [0173], where, “modulation symbols in the subgroups are mapped onto the data REs of the DMRS SC-FDM symbols”) of the multiple subcarriers, 70Docket No.: 2101-70741C1the DMRS sequence is mapped to the multiple subcarriers (para [0150]) based on the DMRS sequence group hopping (fig 7 and 8, para [0173], where, “modulation symbols in the subgroups are mapped onto the data REs of the DMRS SC-FDM symbols”).  
Regarding claims 4 and 12, Nam discloses: wherein an index of the DMRS sequence group is determined based on index of the base sequence (see para [0121]).  
Regarding claims 5 and 13, Nam discloses: a Demodulation Reference Signal (DMRS) in a wireless communication system that supports a Narrow Band (NB)-Internet of Things (IoT); DMRS sequence sequentially is mapped to the multiple subcarriers in a frequency domain; the DMRS sequence is sequentially mapped to 3 consecutive symbols of a slot in a time domain,
	however, Miki in the same field of endeavor teaches: a Demodulation Reference Signal (DMRS) in a wireless communication system that supports a Narrow Band (NB)-Internet of Things (IoT) (para [0059], where, “OFDMA is a multi-carrier transmission scheme of performing communication by dividing a frequency band into a plurality of narrow frequency bands (subcarriers) and mapping data to each subcarrier”);
DMRS sequence sequentially is mapped to the multiple subcarriers in a frequency domain and the DMRS sequence is sequentially mapped to 3 consecutive symbols of a slot in a time domain (fig 16, para [0103], DMRS are assigned to three symbols in the same slot);
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use “a Demodulation Reference Signal (DMRS) in a wireless communication system that supports a Narrow Band (NB)-Internet of Things (IoT); DMRS sequence sequentially is mapped to the multiple subcarriers in a frequency domain and the DMRS sequence is sequentially mapped to 3 consecutive symbols of a slot in a time domain” taught by Miki into the teaching of Nam in order to reducing interference between terminals by dividing a system band into bands formed with one or continuous resource blocks per terminal, and allowing a plurality of terminals to use mutually different bands.


Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2014/0286255 A1), hereinafter, “Nam” in view of Miki et al. (US 20120250523 A1), hereinafter, “Miki” further in view of Xue et al (US 2017/0180095 A1), hereinafter, “Xue”. 
Regarding claims 6 and 14, Nam discloses: DMRS sequence as rejected in claim 1 above, however, Nam does not explicitly teach: wherein a subcarrier spacing of the single subcarrier and the multiple subcarriers is 3.75 kHz or 15 kHz.
Xue teaches: wherein a subcarrier spacing of the single subcarrier and the multiple subcarriers is 3.75 kHz or 15 kHz (Xue: para [0060], “since the transmit power of the NB-IoT device (or user equipment, UE) may be lower than that of the base station (BS), narrower subcarrier spacing, e.g., 3.75 kHz subcarrier spacing, can be considered to enhance the coverage. The scaled subframe/slot structure with 3.75 kHz subcarrier spacing is shown in FIG. 3, which assumes the same amount of cyclic prefix (CP) overhead”). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use “wherein a subcarrier spacing of the single subcarrier and the multiple subcarriers is 3.75 kHz or 15 kHz” taught by Xue into the teaching of Nam and Miki for the advantage of mitigating interference.
Regarding claims 7 and 15, Nam discloses: DMRS sequence as rejected in claim 1 above, however, Nam does not explicitly teach: wherein the DMRS is transmitted on a narrowband that has a bandwidth smaller than 200 kHz. 
Xue teaches: wherein the DMRS is transmitted on a narrowband that has a bandwidth smaller than 200 kHz (Xue: fig 1A, B, C and fig 2-3, para [0056]-0059], where, GSM carrier uses 200 KHz total for CIoT and 1C uses 1 PRB for CIoT “180 KHz”, which is smaller than 200 KHz).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use “wherein the DMRS is transmitted on a narrowband that has a bandwidth smaller than 200 kHz” taught by Xue into the teaching of Nam and Miki for the advantage of mitigating interference. 
Claims 8 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2014/0286255 A1), hereinafter, “Nam” in view of Miki further in view of  Rahman et al. (US 20160073415 A1), hereinafter, “Rahman”.
Regarding claims 8 and 16, Nam discloses, DMRS sequence as rejected in claim 1 above, however, Nam does not explicitly teach: wherein the DMRS sequence is determined based on a cell-ID. 
 wherein the DMRS sequence is determined based on a cell-ID (fig 8, operations 830 and 835, para [0086] and claim 8, where, “u” is the group cell-id).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use “wherein the DMRS sequence is determined based on a cell-ID” taught by Rahman into the teaching of Nam and Miki for the advantage of mitigating interference.

Claims 3 and 11  are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2014/0286255 A1), hereinafter, “Nam” in view of Miki et al. (US 2016/0073415 A1), hereinafter, “Miki” further in view of Sorrentino et al. (US 2016/0119021 A1), hereinafter, “Sorrentino”.
Regarding claims 3 and 11, Nam discloses, DMRS sequence as rejected in claim 1 above, however, Nam does not explicitly teach: wherein the DMRS sequence group is determined based on a rotation phase related to the CS. 
Sorrentino teaches: wherein the DMRS sequence group is determined based on a rotation phase related to the CS (Sorrentino: para [0104], where, “an interfering UE3 1:3 applies a different SRH pattern than UE1, and an arbitrary OCC code. The circular shifts produce phase rotations of the time domain signal corresponding to each RS. The phase rotation speed is in general different for each RS belonging to the same OCC, and it is uncompensated prior to OCC combining at the receiver. This results in incoherent combination of the RSs at the receiver, resulting in robust performance in presence of interference from UE3”).
wherein the DMRS sequence group is determined based on a rotation phase related to the CS” taught by Sorrentino into the teaching of Nam and Miki in order to improve interference between co-scheduled UEs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

NIZAM U. AHMED
Examiner
Art Unit 2461



/KIBROM T HAILU/Primary Examiner, Art Unit 2461